392 S.E.2d 89 (1990)
326 N.C. 488
Earl ELLIS and Ellis Brokerage Company, Inc.
v.
NORTHERN STAR COMPANY and Thomas W. Kenney.
No. 192PA89.
Supreme Court of North Carolina.
April 5, 1990.
Graham & James, Raleigh, for plaintiffs.
Morris, Bell & Morris, Asheville, for defendants.

ORDER
Upon consideration of the petition filed by Defendants in this matter for rehearing of the decision of this Court pursuant to Rule 31, N.C.Rules of Appellate Procedure, the following order was entered and is hereby certified to the North Carolina Court of Appeals:

*90 "Denied by order of the Court in conference, this the 5th day of April 1990."